DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 6/3/2022. Claims 1, 6-9, 14-17, 22-24, and 29-46 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8, 9, 14, 16, 17, 22, 24, 29, and 31-46 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 20210306060 A1, hereinafter Matsumura) in view of Chen et al (US 20210337415 A1, hereinafter Chen), and further in view of Cheng (US 20200145164 A1).

Consider claims 1, 9, 17, and 24, Matsumura discloses a method of wireless communication performed by a user equipment (UE), a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors (Fig. 12), and anon-transitory computer-readable medium (paragraph 202), and an apparatus for wireless communication (Fig. 12), the method comprising: 
receiving a channel state information (CSI) reporting configuration for a CSI report, wherein the CSI reporting configuration includes a report quantity parameter indicating indicates that the CSI report is to include a layer 1 signal to interference plus noise ratio (L1-SINR) (The UE may report (transmit) a measurement result for beam management by using a PUCCH or a PUSCH. The measurement result may be CSI including at least one of L1-RSRP, L1-RSRQ, an L1-SINR and an L1-SNR, paragraph 36; Configuration information of the CSI measurement report may be configured to the UE by using a higher layer signaling, paragraph 37; The CSI reporting configuration information (CSI-ReportConfig) may include a “report quantity” (that may be expressed as an RRC parameter “reportQuantity”) that is information of a parameter to be reported, paragraph 41),
 wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR based on the report quantity parameter being set to 'cri-SINR' or 'ssb- Index-SINR' (For example, one of followings can be indicated as a report target by using the report quantity: A csi-SINR (when “cri-SINR” is configured); An ssb-SINR (when “ssb-Index-SINR” is configured), paragraphs 93, 96 and 97).
However Matsumura does not expressly disclose determining, based at least in part on the CSI reporting configuration including the report quantity parameter, a quantity of CSI processing units (CPUs) occupied for processing of the CSI report that is to include the L1-SINR,
 wherein the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR is one; and 
dropping another CSI report based at least in part on the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR and based at least in part on a quantity of available CPUs for processing the other CSI report being insufficient.
In the same field of endeavor, Chen discloses determining, based at least in part on the CSI reporting configuration [including the report quantity parameter], a quantity of CSI processing units (CPUs) occupied for processing of the CSI report that is to include the L1-SINR (the terminal equipment determines, according to the third indication information, a time (T) and the number (K) of CSI processing units (CPUs) occupied by CSI report or CSI measurement to which the first CSI report set corresponds, paragraph 235),
wherein the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR is one (the number K of the CPUs occupied by the CSI report or the CSI measurement to which the first CSI report set corresponds may be at least one of the following: 0; 1; 2; Ks; and NCPU, paragraph 245).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen with the teachings of Matsumura in order to successfully perform beam management in a strong interference environment.
Nonetheless, the combination of Matsumura and Chen does not expressly disclose dropping another CSI report based at least in part on the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR and based at least in part on a quantity of available CPUs for processing the other CSI report being insufficient.
In the same field of endeavor, Cheng discloses dropping another CSI report based at least in part on the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR and based at least in part on a quantity of available CPUs for processing the other CSI report being insufficient (a UE may determine which CSI report to drop based on the priority values if the number of CSI Processing Units (CPUs) (which may be used to process or calculate the CSI reports) within a time period exceeds a predetermined number (e.g., the maximum number of CPUs, which may be defined as the UE's capability), paragraph 62).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Cheng with the teachings of Matsumura and Chen in order to perform channel measurements under power saving control.

Consider claims 6, 14, 22, and 29, and as applied to claims 1, 9, 17, and 24 respectively above, Chen discloses wherein the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR is equal to a quantity of CPUs occupied for processing a reference signal received power parameter (Chen discloses that a content of the CSI report is related to at least one of an L1-SINR and L1-RSRP, paragraph 236; and that the number of CPUs occupied by the CSI report may be 1, paragraph 245).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen with the teachings of Matsumura and Cheng in order to successfully perform beam management in a strong interference environment.

Consider claims 8 and 16, and as applied to claims 1 and 9 respectively above, Chen discloses wherein the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR is determined based at least in part on receiving a request for the CSI report (the terminal equipment determines the time T and the number K of the CPUs occupied by the CSI report or the CSI measurement to which the first CSI report set corresponds according to the conditions associated with the first CSI report set indicated by the third indication information, paragraph 244).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen with the teachings of Matsumura and Cheng in order to successfully perform beam management in a strong interference environment

Consider claims 31 and 35, and as applied to claims 24 and 17 respectively above, Cheng discloses wherein the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR is determined based at least in part on receiving a request for the CSI report (the UE may generate a CSI report for a dormant SCell (e.g., the CSI report includes a measurement result of the dormant SCell) based on the CSI resource configuration contained in the SCell configuration of the RRC signaling (e.g., the ServingCellConfig), paragraph 50).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Cheng with the teachings of Matsumura and Chen in order to perform channel measurements under power saving control.

Consider claims 32, 36, 39,  and 43, and as applied to claims 24, 17, 1, and 9 respectively above, Matsumura disclose wherein the CSI reporting configuration is included in a radio resource control (RRC) configuration message (The CSI reporting configuration information may be configured by using, for example, an RRC information element “CSI-ReportConfig”, paragraph 29).

Consider claims 33, 37, 40,  and 44, and as applied to claims 24, 17, 1, and 9 respectively above, Cheng discloses wherein the CSI reporting configuration is included in a radio resource control (RRC) reconfiguration message (the UE receives an RRC reconfiguration for configuring a CSI report, paragraph 79).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Cheng with the teachings of Matsumura and Chen in order to perform channel measurements under power saving control


Consider claims 34, 38, 41,  and 45, and as applied to claims 24, 17, 1, and 9 respectively above, Matsumura discloses wherein the report quantity parameter indicates one or more other parameters that are to be reported in the CSI report, wherein the one or more other parameters includes one or more of: a rank indication (RI) parameter, a channel quality indication (CQI) parameter, a precoding matrix indication (PMI) parameter, a reference signal received power (RSRP) parameter, or a layer indication (LI) parameter (csi-RSRP, ssb-RSRP, paragraphs 99-100).

Consider claims 42 and 46, and as applied to claims 1 and 9 respectively above, Cheng discloses transmitting information indicating a UE capability for a maximum quantity of CPUs for processing CSI reports (a UE may determine which CSI report to drop based on the priority values if the number of CSI Processing Units (CPUs) (which may be used to process or calculate the CSI reports) within a time period exceeds a predetermined number (e.g., the maximum number of CPUs, which may be defined as the UE's capability), paragraph 62).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Cheng with the teachings of Matsumura and Chen in order to perform channel measurements under power saving control.

Claims 7, 15, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Chen, further in view of Cheng, an further  in view of Kim et al (US 20200112869 A1, hereinafter Kim).

Consider claims 7, 15, 23, and 30, and as applied to claims 1, 9, 17, and 24 respectively above, the combination of Matsumura, Chen, and Cheng does not expressly disclose comprising selectively updating the CSI report based at least in part on the quantity of CPUs occupied for the processing of the CSI report that is to include the L1-SINR.
	In the same field of endeavor, Kim discloses comprising selectively updating the CSI report based at least in part on the number of CPUs occupied for the processing of the CSI report that is to include the L1-SINR (For example, when the occupancy (i.e., use) of a CSI processing unit starts with respect to 3 CSI reportings in the state in which M is 2 in an nth OFDM symbol, only two of 3 CSI reportings occupy the CSI processing unit. In this case, a CSI processing unit is not allocated (or assigned) to the remaining one CSI reporting, and CSI for the corresponding CSI reporting cannot be calculated. With respect to the not-calculated CSI, a technique of defining (or agreeing) that the most recently calculated and/or reported CSI is reported again or defining (or agreeing) that a preset specific CSI value is reported or defining (or agreeing that reporting is not performed regarding the corresponding CSI reporting may be taken into consideration, paragraph 158).
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Matsumura, Chen, and Cheng in order efficiently transmit and receive channel state information.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642